Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 2-4, 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5-6, 10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TS (US 20120137235 A1)  in view of Porter (US 20120226970 A1).

Regarding Claim 1, TS (US 20120137235 A1) teaches
A method for instantiating a web application comprising:
providing a provider computer system (Para 0017, FIG. 2 is a schematic representation of an example dynamic user interface architecture 200 for use in connection with an enterprise software environment (e.g., 100)) 
comprising: a template database comprising a plurality of template definitions (Para 0017, The architecture 200 can include a generic UI generation framework 205 including a screen controller 210, configurable UI composition templates 215), 
receiving, at said provider computer system, a request from said consumer computer system to generate a complete web application from a requested template definition (Para 0018, To assist in accommodating a user interface that is straightforward and easy to understand by the end user 202, the UI generation framework 205 can tailor user interfaces for a particular user so as to collect and present the needed information from and to the user in as straightforward a manner as possible), 
said requested template definition being a template definition in said plurality of template definitions (Para 0025, , UI framework server 110 can use configurable UI templates 170 and re-usable UI building blocks 175 adapted to populate one or more of the configurable UI templates 170 in the rendering or generation of a particular user interface on behalf of a particular application), 

TS did not specifically teach
providing a consumer computer system comprising: web server software; and consumer database comprising consumer data;
each of said template definitions in said plurality of template definitions having a unique template definition identifier;
and said request Including said unique template definition identifier of said requested template definition;
said provider computer system responding to said request by forming a data package comprising a copy of said requested template definition retrieved from said template database;
receiving, at said consumer computer system, said response;
rendering, at said consumer computer system, said complete web application from said received requested template definition and from said consumer data retrieved from said consumer database; and serving, at said consumer computer system, said rendered complete web application via said web server software.

However, Porter (US 20120226970 A1) teaches
providing a consumer computer system comprising: web server software; and consumer database comprising consumer data (Fig. 6, 620; Para 0062, mobile wireless telecommunication computing device 620 of FIG. 6 running the browser 624, with the browser-executable software program 602 running in the browser 624 and presenting its mobile application interface facade 640);
each of said template definitions in said plurality of template definitions having a unique template definition identifier (Para 0007, In an exemplary embodiment, the mobile application specification comprises at least one content component type identifier and at least one content source identifier, with each content source identifier being associated with a content component type identifier);
and said request Including said unique template definition identifier of said requested template definition (Para 0009, In an exemplary embodiment, each content component type identifier is either a content organization type identifier or a content presentation type identifier. Preferably, each code generation template corresponding to a content organization type identifier comprises a communication portion for generating browser-executable program code for transmitting content requests and receiving content in response to a request);
said provider computer system responding to said request by forming a data package comprising a copy of said requested template definition retrieved from said template database (Fig. 6; Para 0057, The request 622 is received by a delivery module 636, which obtains a copy of an HTML template 626 and populates it, and then retrieves a copy 630C of the corresponding CSS 630 and a copy 602C of the designated browser-executable software program 602 and integrates them into the populated copy of the HTML template 626 to create an HTML page 638. The HTML page includes the CSS copy 630C and the browser-executable software program copy 602C, and is returned by the delivery module 636 to the browser 624 on the networked mobile wireless telecommunication computing device 620 as a response 628 to the request 622);
receiving, at said consumer computer system, said response (Para 0057, The HTML page includes the CSS copy 630C and the browser-executable software program copy 602C, and is returned by the delivery module 636 to the browser 624 on the networked mobile wireless telecommunication computing device 620 as a response 628 to the request 622);
rendering, at said consumer computer system, said complete web application from said received requested template definition and from said consumer data retrieved from said consumer database; and serving, at said consumer computer system, said rendered complete web application via said web server software (Para 0059, The HTML page 638 returned to the browser 624, may include an image file for use as a launch icon on a main screen of the networked mobile wireless telecommunication computing device 620 as well as a title, which can be embedded in the title tag of the HTML page 638 … in accordance with the inbuilt functionality of the browser 624 and/or operating system, launch the browser 624 (if the browser 624 is not already running) and cause the browser 624 to request the URL that specifies the desired browser-executable software program 602).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined TS’ teaching to Porter’s in order to generate prototype-based scripting language program to present html page as mobile application, by containing mobile application interface facade for presentation as user interface to software program (Porter [Summary]).

Regarding Claim 5, TS and Porter teach
The method of claim 1, further comprising:
receiving, at said consumer computer system from an end-user device, a request for web services (TS [Para 0039, A request can be received 405 from an end user, such as an authorized administrator, to define renderings of a configurable user interface template, where the configurable user interface template is adapted to render a user interface of an application and includes one or more placeholders]); 
and providing to said end-user device, via said rendered complete web application, said requested web services (TS [Para 0039, Subsequent presentations of the user interface to end users identified as associated with the first real world attribute can be rendered to include populating a particular placeholder in the subset of placeholders with the first UI building block based at least in part on the first association]).

Regarding Claim 6, TS and Porter teach
The method of claim 5, wherein said requested web services comprise at least some of said consumer data (TS [Para 0039, A subset of placeholders in the plurality of placeholders can be adapted to be dynamically populated by at least one configurable UI building block in a plurality of configurable UI building blocks based at least in part on an identified attribute of an end user]).

Regarding Claim 10, is a systems claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 13, TS and Porter teach
The system of claim 10, wherein said at least one template definition is generated by a user of a contributor computer system (TS [Para 0019, an administrator 203 can control, modify, design, customize, and otherwise configure aspects of the user interface templates 215 used by the screen generator 210 in dynamically generating a user interface for a particular application 204]).

Regarding Claim 14, is a systems claim corresponding to the method claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Regarding Claim 15, is a systems claim corresponding to the method claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Notice of Reference Cited
Kothari (US 9176746 B2) discloses a data template that is used to generate arbitrary data of a user interface element that is part of the hierarchy of user interface elements used to render a user interface (Abstract).

Upadhya (US 20130111034 A1) discloses a method and system for automatic end-to-end storage provisioning by an application aware appliance of a software application served by a computing cloud based on a user request for a cloud served software application (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191